        Case 1:19-cr-00306-WFK Document 1 Filed 07/02/19 Page 1 of 7 PageID #: 1
i
                                                                                       FILED
                                                                                     IN CLERK S OFFICE
                                                                                U S,   "'^irTrOlJRT E.D.N.Y.
                                               KUNTZ, J.                        ★ JUL - 2 2019          ik
    EAG:MEL/EMR
    F.#2018R01374                        SULSARA MJ                             BROOKLYN OFFICE
    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    -        -                                 X         INDICTMENT


    UNITED STATES OF AMERICA
                                                         fT(®.sl§95-(a3)P6
           - against -                                   1591(a)(2), 1591(b)(1), 1594(d),
                                                         1952(a)(1)(A), 1952(b)(1), 2422(a),
    ERNESTO HERNANDEZ VELASQUEZ,                         2428(a), 2 and 3551 ^ s^.; T. 21,
                                                         U.S.C., § 853(p))
                            Defendant.

                                               X


    THE GRAND JURY CHARGES:


                                            COUNT ONE
                                          (Sex Trafficking)

                   1.     In or about and between May 2009 and July 2015, both dates being

    approximate and inclusive, within the Eastern District of New York and elsewhere, the

    defendant ERNESTO HERNANDEZ VELASQUEZ,together with others, did knowingly

    and intentionally recruit, entice, harbor, transport, provide, obtain and maintain by any means

    a person,to wit: Jane Doe, an individual whose identity is known to the Grand Jury, in and

    affecting interstate and foreign commerce, and benefit, financially and by receiving

    something of value,from participation in a venture which engaged in such acts, knowing and

    in reckless disregard ofthe fact that means offorce, threats of force, tfand and coercion, as

    described in Title 18, United States Code, Section 1591(e)(2), and a combination of such

    means would be used to cause Jane Doe to engage in one or more eommercial sex acts.
    Case
       . - 1:19-cr-00306-WFK
           7'                Document 1 Filed 07/02/19 Page 2 of 7 PageID #: 2
U :l. ^



.     I
                              ,l ;iTi4U>l




                                'r,
                   '>   ...
                              ;#ts'iJ
  Case 1:19-cr-00306-WFK Document 1 Filed 07/02/19 Page 3 of 7 PageID #: 3




which offense was effected by means offorce, threats offorce, fraud and coercion, and a

combination ofsuch means.


              (Title 18, United States Code, Sections 1591(a)(1), 1591(a)(2), 1591(b)(1), 2

and 3551 etseq.)

                                        COUNT TWO
                     (Distribution ofProceeds of a Prostitution Business)

               2.     In or about and between May 2009 and July 2015, both dates being

approximate and inclusive, within the Eastern District ofNew York and elsewhere, the

defendant ERNESTO HERNANDEZ VELASQUEZ,together with others, did knowingly

and intentionally use, and cause to be used, one or more facilities in interstate and foreign

commerce,to wit: one or more money wire transfer services, with intent to distribute the

proceeds of an unlawful activity, to wit: a business enterprise involving prostitution offenses,

in violation ofthe laws ofthe States in which they were committed and ofthe United States,

and thereafter did knowingly and intentionally perform, attempt to perform and cause to be

performed an act to distribute the proceeds ofsuch unlawful activity.

              (Title 18, United States Code, Sections 1952(a)(1)(A), 1952(b)(1),2 and 3551

et seq.)

                                       COUNT THREE
                                   (Interstate Prostitution)

              3.      In or about and between September 2011 and July 2015, both dates

being approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant ERNESTO HERNANDEZ VELASQUEZ,together with others, did knowingly
   Case 1:19-cr-00306-WFK Document 1 Filed 07/02/19 Page 4 of 7 PageID #: 4




and intentionally persuade, induce, entice and coerce a person,to wit: Jane Doe, an

individual whose identity is known to the Grand Jury, to travel in interstate and foreign

commerce to engage in prostitution.

              (Title 18, United States Code, Sections 2422(a),2 and 3551 ^seq.)

                         CRIMINAL FORFEITURE ALLEGATION
                              AS TO COUNTS ONE AND TWO


              4.      The United States hereby gives notice to the defendant that, upon his

conviction ofeither ofthe offenses charged in Counts One and Two,the government will

seek forfeiture in accordance with Title 18, United States Code, Section 1594(d), of(a)any

property, real or personal, that was involved in, used, or intended to be used to commit or to

facilitate the commission of such offense, and any property traceable to such property; and

(b)any property, real or personal, constituting, or derived from,proceeds obtained directly or

indirectly as a result of such offense, or any property traceable to such property.

              5. -    If any ofthe above-described forfeitable property, as a result of any act

or omission ofthe defendant:

                     (a)      cannot be located upon the exercise of due diligence;

                     (b)      has been transferred or sold to, or deposited with, a third party;

                     (c)      has been placed beyond the jurisdiction ofthe court;

                     (d)      has been substantially diminished in value; or

                     (e)      has been commingled with other property which cannot be

divided without difficulty;
    Case 1:19-cr-00306-WFK Document 1 Filed 07/02/19 Page 5 of 7 PageID #: 5




 it is the intent ofthe United States, pursuant to Title 21, United States Code, Section 853(p),

. to seek forfeiture of any other property ofthe defendant up to the value ofthe forfeitable

 property described in this forfeiture allegation.

               (Title 18, United States Code, Section 1594(d); Title 21, United States Code,

 Section 853(p))

                          CRIMINAL FORFEITURE ALLEGATION
                                    AS TO COUNT THREE


               6.      The United States hereby gives notice to the defendant that, upon his

 conviction ofthe offense charged in Count Three, the government will seek forfeiture in

 accordance with Title 18, United States Code, Section 2428(a), which requires any person

 convicted ofsuch offense to forfeit(a)any property, real or personal, that was used or

intended to be used to commit or to facilitate the commission ofsuch offense; and(b)any

 property,real or personal, constituting, or derived from,proceeds obtained directly or

 indirectly as a result ofsuch offense.

               7.      If any ofthe above-described forfeitable property, as a result ofany act

 or omission ofthe defendant;


                      (a)     cannot be located upon the exercise of due diligence;

                      (b)     has been transferred or sold to, or deposited with, a third party;

                      (c)     has been placed beyond the jurisdiction ofthe court;

                      (d)     has been substantially diminished in value; or

                      (e)     has been commingled with other property which cannot be

divided without difficulty;
  Case 1:19-cr-00306-WFK Document 1 Filed 07/02/19 Page 6 of 7 PageID #: 6




it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property of the defendant up to the value of the forfeitable

property described in this forfeiture allegation.

               (Title 18, United States Code, Section 2428(a); Title 21, United States Code,

Section 853(p))




                                                                A TRUE BILL




                                                                FOREPERSON




RICHARD P. DONOGHUE
UNITED STATES ATTORNEY
EASTERN DISTRICT OF NEW YORK




     BY;_
     ACTIhfSTJNtTED STATES ATTORNEY
     RLJRaLJANTTQ28C.F.R. 0.136
                  Case 1:19-cr-00306-WFK Document 1 Filed 07/02/19 Page 7 of 7 PageID #: 7

F.#; 2018R01374

FORMDBD-34            No.
JUN. 85



                              UNITED STATES DISTRICT COURT

                                           EASTERN             £?/NEW YORK

                                                   CREVONAL DIVISION

                                    THE UNITED STATES OF AMERICA


                                          ERNESTO HERNANDEZ VELASQUEZ

                                                                                       Defendant.
                                                    INDICTMENT
                             (T. 18, U.S.C., §§ 1591(a)(1), 1591(a)(2), 1591(b)(1), 1594(d),
                           1952(a)(3)(A), 2422(a), 2428(a),2 and 3551 et seq.; T. 21, U.S.C.,
                                                         § 853(p))


                            A true bill



                                                                                        Foreperson


                      Filed in open court this                   day,

                      of                         AD.20


                                                                                             Clerk



                      Bail, $

                                     Erin Reid,Assistant U.S. Attorney (718)254-6361
                                  Margaret Lee,Assistant U.S. Attorney (718)254-6205
